Citation Nr: 9912173	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  96-38 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to a compensable evaluation for the service-
connected residuals of a left herniorrhaphy.  

2.  Entitlement to service connection for impotency.  




WITNESS AT HEARINGS ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

J. R. Moore



INTRODUCTION

The veteran had active military service from June 1945 to 
August 1946.  

The issue of entitlement to a compensable evaluation for the 
service-connected residuals of a left herniorrhaphy came to 
the Board of Veterans' Appeals (Board) on appeal from a March 
1995 rating action of the RO which granted service connection 
and assigned a noncompensable evaluation for the condition.  

In October 1997, the Board remanded the case for the purpose 
of evidentiary development.  

The veteran appeared at a hearing before a Member of the 
Board sitting at the RO in June 1997.  



FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.  

2.  The veteran is not shown to have had a recurrent left 
inguinal hernia or related disability following the surgical 
repair in service.  

3.  The veteran is not shown to suffer from impotency which 
is due to service or is caused or aggravated by a service-
connected disorder.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable rating 
for the service-connected left inguinal herniorrhaphy have 
not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.102, 4.7, 4.10, 4.114, 4.118, 
Diagnostic Code 7338 (1998).  

2.  The veteran is not shown to have impotency due to disease 
or injury which was incurred in or aggravated by service; nor 
is it shown to be proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107(a), 
7104 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.310 
(1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Entitlement to a compensable evaluation for the service-
connected residuals 
of the left herniorrhaphy.

The Board finds the veteran's claim for increased 
compensation benefits is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that, when a 
veteran claims a service-connected disability has increased 
in severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1998).  
Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, (38 C.F.R. §§ 4.1, 4.2 (1998)), where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. § 4.10 (1998).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  

The veteran's service-connected left inguinal herniorrhaphy 
has been evaluated as noncompensable under Diagnostic Code 
7338, which provides that an inguinal hernia which is small, 
reducible or without true hernia protrusion is to be assigned 
a noncompensable evaluation.  38 C.F.R. § 4.114, Diagnostic 
Code 7338 (1998).  

An inguinal hernia that is not operable but remediable also 
warrants a noncompensable evaluation.  An inguinal hernia 
which is postoperative recurrent, readily reducible and well 
supported by truss or belt warrants a 10 percent rating.  One 
that is small, postoperative recurrent, or unoperated 
irremediable, not well supported by truss or not readily 
reducible warrants a 30 percent evaluation.  

An inguinal hernia which is large, postoperative recurrent, 
not well supported under ordinary conditions and not readily 
reducible when considered inoperable is to be assigned a 60 
percent evaluation.  38 C.F.R. § 4.114, Diagnostic Code 7338 
(1998).  

Scars which are superficial, tender and painful on objective 
demonstration warrant a 10 percent evaluation.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (1998).

In the case at hand, a careful review of the service medical 
records shows that the veteran underwent an operation to 
repair a left inguinal hernia in July 1946.  Although the 
record shows the RO contacted all sources of possible 
treatment records named by the veteran, with one exception 
there are no records showing medical treatment for residuals 
of the veteran's inservice herniorrhaphy.  A VA treatment 
report dated in January 1996 stated that the veteran's left 
testicular atrophy could have been caused by his inservice 
herniorrhaphy.  The veteran was service-connected separately 
for left testicular atrophy in a rating action issued in 
August 1996.  He was also assigned special monthly 
compensation.  

The veteran has been examined by VA examiners on several 
occasions.  The report of the February 1995 VA examination 
shows only a diagnosis of a non-palpable left testicle and 
notes the presence of a scar.  No specific medical condition 
is attributed to the veteran's inservice left herniorrhaphy.  
The report of the October 1995 VA examination notes 
"organic" impotence, but no residuals of the veteran's 
inservice left herniorrhaphy.  The report of the December 
1995 examination shows the veteran complaining of occasional 
testicle pain.  

The report of the VA examination administered in September 
1998 (pursuant to the Board's October 1997 remand) is the 
most recent and also most comprehensive examination report of 
record.  In this report, the examining physician states that 
he found "no recurrence of left inguinal hernia" upon 
physical examination.  Since there is no indication 
whatsoever in the record that the veteran has suffered from a 
recurrence of a left inguinal hernia since service, the Board 
must find that the demonstrated clinical findings do not 
equate with those required for the assignment of compensable 
evaluation pursuant to  Diagnostic Code 7338 (1998).  

Furthermore, there is no objective evidence of record that 
the veteran has tender or painful scars or other disability 
due to the service-connected residuals of the left 
herniorrhaphy.  This being the case, a compensable evaluation 
is also not warranted under Diagnostic Code 7804.  Hence, the 
Board finds a compensable evaluation for the service-
connected residuals of a left herniorrhaphy is not warranted.  


Entitlement to service connection for impotency.

Statutory law as enacted by the Congress charges a claimant 
for VA benefits with the initial burden of presenting 
evidence of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998).  This threshold requirement is 
critical since the duty to assist a veteran with the 
development of facts does not arise until the veteran has 
presented evidence of a well-grounded claim.  Caluza v. 
Brown, 7 Vet. App. 498, 505 (1995).  The Board finds in this 
regard that the veteran has presented a well-grounded claim 
of service connection for impotency and that all indicated 
development has been accomplished in this regard.  

In the case at hand, the service medical records show that 
the veteran underwent a herniorrhaphy in service.  However, 
there was no reference to impotency in service.  Moreover, 
post-service examinations which refer to the veteran's 
claimed impotency do not link it to his service-connected 
residuals of a left herniorrhaphy or other service-connected 
disability.  

The report of a VA examination administered in September 1998 
gives the most comprehensive review of the facts surrounding 
the veteran's claimed impotency.  In the report of this 
examination, the examining physician states the following 
concerning the veteran's post operative condition:

[The veteran] states that when he did 
have intercourse he had it only once 
every few weeks, because he stated it was 
painful and just not worth the effort.  
The record, however, reveals that he had 
normal relations with his wife for many 
years until her demise.  

In the "Conclusions" portion of the examination, the 
examiner stated the following:

There was no anatomic reason why [the 
veteran's] left hernia repair should have 
resulted in impotency.  In fact, the 
history does not suggest impotency at 
all.  [The veteran] is to have a 
testosterone test to see if his remaining 
testicle produced adequate amounts of 
testosterone.

Testosterone is slightly low at 219 -- 
normal 241-827.  This is secondary to 
aging process.

To make his thoughts even more clear, the examiner wrote an 
addendum to this examination report which states the 
following:

The veteran is impotent currently.  
However, his current condition is totally 
unrelated to his hernia repair inservice.  
In addition, there is no aggravation of 
impotency by the service-connected hernia 
repair.

Thus, the medical evidence in the Board's opinion does not 
serve to establish that the veteran's impotency is due to 
service or that the impotency is caused or aggravated by a 
service-connected disability.  Hence, since the preponderance 
of the evidence is against the claim, the Board concludes 
that service connection for impotency must be denied.  



ORDER

An increased rating for the service-connected residuals of a 
left herniorrhaphy is denied.  

Service connection for impotency is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 

